Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This office action is in reply to the application filed by applicant on March 12, 2020.
Claims 1-3, 5-11, 13-18, 20-26, 28-30 are currently pending and have been examined. 
Claims 4, 12, 19, and 27 have been cancelled and withdrawn from consideration.
Claims 1, 7, 16, and 22 have been amended.
This action is made FINAL in response to the Applicant Arguments/Remarks received on February 07, 2022.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on March 16, 2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
The information disclosure statement (IDS) submitted on April 01, 2021 fails to comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 because one reference was not included in the application.  It has been placed in the application file, but the information referred to therein has not been considered as to the merits.  Applicant is advised that the date of any re-submission of any item of information contained in this information disclosure statement or the submission of any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the statement, including all certification requirements for statements under 37 CFR 1.97(e).  See MPEP § 609.05(a).
Response to Amendment
With respect to Applicant’s remarks filed on February 07, 2022; Applicant's remarks made have been fully considered and were not persuasive. Applicant’s remarks will be addressed in sequential order as they were presented.
It is the Office’s stance that all of applicant arguments have been considered.
With respect to the drawing objections of figures 2 and 3, Applicant’s remarks have been fully considered and are persuasive. The drawing objections of figures 2 and 3 have been withdrawn.
With respect to the claim rejections of claims 1-6 and 16-21 under 35 U.S.C. § 102, applicant has amended the independent claims and these amendments have changed the scope of the original application and the Office has supplied new grounds for rejection attached below in the Final Office Action and therefore the prior arguments are considered moot.
With respect to the claim rejections of claims 7-15 and 22-30 under 35 U.S.C. § 103, applicant has amended the independent claims and these amendments have changed the scope of the original application and the Office has supplied new grounds for rejection attached below in the Final Office Action and therefore the prior arguments are considered moot.
It is the Office’s stance that all of applicant arguments have been considered and the rejections remain.
Final Office Action
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3, 5, 6, 16-18, 20, and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Du et al. (US2019/0051168), hereinafter Du, in view of Modica et al. (US20170358204), hereinafter Modica.
Regarding claim 1:
While Du discloses:
A method at a transmitting vehicle of communicating vehicle-to- everything (V2X) information; (see at least [0001]) 
obtaining sensor information from one or more sensor inputs; (see at least [0032])
creating, using a processing unit of the transmitting vehicle, a message comprising an information element (IE) conveying at least a portion of the V2X information, wherein the IE is determined from the sensor information and comprises information indicative of; (see at least [0051])
a pitch rate of the transmitting vehicle, a detected vehicle, or a detected object; a roll rate of the transmitting vehicle, a detected vehicle, or a detected object; a yaw rate of a detected vehicle or a detected object; a pitch rate confidence; a roll rate confidence; a yaw rate confidence; an indication of whether a rear brake light of a detected vehicle is on; or an indication of whether a turning signal of a detected vehicle is on; or any combination thereof; (see at least [0041])
wirelessly transmitting the message comprising the IE from the transmitting vehicle; (see at least [0051])
Du does not does not specifically state a specific vehicle type, however Modica
a detected vehicle model type of a detected vehicle, wherein the detected vehicle model type comprises information regarding a type of vehicle, a vehicle model, a vehicle model trim, or any combination thereof; (see at least [0065])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Modica into the invention of Du to not only include the V2X communications for vehicle control as Du discloses but also include stating a specific vehicle type as taught by Modica, with a motivation of creating a more robust system that allows the information collected to be used to determine different vehicle type’s capabilities. Additionally, the claimed invention is merely a combination of old, well known elements vehicle control and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that the results of the combination would have been predictable.
Regarding claim 16:
Du discloses:
A mobile computer system comprising; (see at least [0019])
a wireless communication interface; (see at least [0050])
a memory; (see at least [0067])
one or more processing units communicatively coupled to the wireless communication interface and the memory, wherein the one or more processing units are configured to; (see at least [0026] and [0050])
With respect to the remainder of claim 16 all limitations excluding the claim limitations listed above have been analyzed in view of claim 1 and it has been determined that claim 16 does not teach or define any other new limitations beyond those recited in claim 1 apart from the above excluded claim 16 is also rejected over the same rationale as claim 1 and the additional addressed limitations.
Regarding claim 2:
Du discloses:
wherein the sensor inputs comprise input from: a camera, a radar, a LIDAR, map data, a Global Navigation Satellite System (GNSS), or a motion sensor, or any combination thereof; (see at least [0025])
Regarding claim 17:
With respect to claim 17, all limitations have been analyzed in view of claim 2 and it has been determined that claim 17 does not teach or define any other new limitations beyond those recited in claim 2 therefore, claim 17 is also rejected over the same rationale as claim 2.
Regarding claim 3:
Du discloses:
wherein the sensor inputs further comprise a V2X message from another vehicle; (see at least [0051] and Figure 3)
Regarding claim 18:
With respect to claim 18, all limitations have been analyzed in view of claim 3 and it has been determined that claim 18 does not teach or define any other new limitations beyond those recited in claim 3 therefore, claim 18 is also rejected over the same rationale as claim 3.
Regarding claim 5:
Du discloses:
wherein the message comprises a Basic Safety Message as defined by the Society of Automotive Engineers (SAE) or a Collective Perception Message as defined by the European Telecommunications Standards Institute (ETSI); (see at least [0051])
Regarding claim 20:
With respect to claim 20, all limitations have been analyzed in view of claim 5 and it has been determined that claim 20 does not teach or define any other new limitations beyond those recited in claim 5 therefore, claim 20 is also rejected over the same rationale as claim 5.
Regarding claim 6:
Du discloses:
wherein the IE is includes as a DF DetectedObject in the Basic Safety Message or as a Perceived Object Container in the Collective Perception Message; (see at least [0051])
Regarding claim 21:
With respect to claim 21, all limitations have been analyzed in view of claim 6 and it has been determined that claim 21 does not teach or define any other new limitations beyond those recited in claim 6 therefore, claim 21 is also rejected over the same rationale as claim 6.
Claim(s) 7-10, 13, 14, 22-25, 28, and 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Du et al. (US2019/0051168), hereinafter Du, in view of Modica et al. (US20170358204), hereinafter Modica, and in further view of Jacobus et al. (US2019/0088148), hereinafter Jacobus.
Regarding claim 7:
While Du discloses:
A method at a receiving vehicle of executing a vehicle maneuver based on vehicle-to-everything (V2X) information received from a transmitting vehicle; (see at least [0045] and [0055])
wirelessly receiving a message comprising an information element (IE) conveying at least a portion of the V2X information, wherein the IE comprises information indicative of;
a pitch rate of the transmitting vehicle, a detected vehicle, or a detected object; a roll rate of the transmitting vehicle, a detected vehicle, or a detected object; a yaw rate of a detected vehicle, or a detected object; a pitch rate confidence; a roll rate confidence; an indication of whether a rear brake light of a detected vehicle is on; or an indication of whether a turning signal of a detected vehicle is on; or any combination thereof; (see at least [0041] and [0052])
determining, using a processing unit of the receiving vehicle, a maneuver for the receiving vehicle based, at least in part, on the IE; (see at least [0045] and [0055])
Du does not specifically state a specific vehicle type, however, Modica discloses:
a detected vehicle model type detected by the transmitting vehicle of a detected vehicle, wherein the detected vehicle model type comprises information regarding a type of vehicle, a vehicle model, a vehicle model trim, or any combination thereof; (see at least [0065])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Modica into the invention of Du to not only include the V2X communications for vehicle control as Du discloses but also include stating a specific vehicle type as taught by Modica, with a motivation of creating a more robust system that allows the information collected to be used to determine different vehicle type’s capabilities. Additionally, the claimed invention is merely a combination of old, well known elements vehicle control and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that the results of the combination would have been predictable.
Du does not specifically state vehicle maneuvering, however, Jacobus 
causing the receiving vehicle to execute the maneuver; (see at least [0010])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Jacobus into the invention of Du to not only include the V2X communications for vehicle control as Du discloses but also include the vehicle maneuvering as taught by Jacobus, with a motivation of creating a more robust system that allows the information collected to be used to efficiently and safely maneuver a vehicle. Additionally, the claimed invention is merely a combination of old, well known elements vehicle control and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that the results of the combination would have been predictable.
Regarding claim 22:
Du discloses:
A mobile computer system comprising; (see at least [0019])
a wireless communication interface; (see at least [0050])
a memory; (see at least [0067])
one or more processing units communicatively coupled to the wireless communication interface and the memory, wherein the one or more processing units are configured to; (see at least [0026] and [0050])
With respect to the remainder of claim 22 all limitations excluding the claim limitations listed above have been analyzed in view of claim 7 and it has been determined that claim 22 does not teach or define any other new limitations beyond those recited in claim 7 apart from the above excluded limitations, therefore, claim 22 is also rejected over the same rationale as claim 7 and the additional addressed limitations.
Regarding claim 8:
Du does not specifically state vehicle maneuvering, however, Jacobus discloses:
further comprising obtaining sensor information from one or more sensor inputs, wherein determining the maneuver for the receiving vehicle is further based on the sensor information; (see at least [0010])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Jacobus into the invention of Du to not only include the V2X communications for vehicle control as Du discloses but also include the vehicle maneuvering as taught by Jacobus, with a motivation of creating a more robust system that allows the information collected to be used to efficiently and safely maneuver a vehicle. Additionally, the claimed invention is merely a combination of old, well known elements vehicle control and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that the results of the combination would have been predictable.
Regarding claim 9:
Du discloses:
wherein the sensor inputs comprise input from: a camera, a radar, a LIDAR, map data, a Global Navigation Satellite System (GNSS), or a motion sensor, or any combination thereof; (see at least [0025])
Regarding claim 24:
With respect to claim 24, all limitations have been analyzed in view of claim 9 and it has been determined that claim 24 does not teach or define any other new limitations beyond those recited in claim 9 therefore, claim 24 is also rejected over the same rationale as claim 9.
Regarding claim 10:
While Du discloses:
further comprising obtaining vehicle information from one or more vehicle inputs of the receiving vehicle; (see at least [0033], [0045], and [0055])
Du does not specifically state vehicle maneuvering, however, Jacobus discloses:
wherein determining the maneuver for the receiving vehicle is further based on the vehicle information; (see at least [0010])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Jacobus into the invention of Du to not only include the V2X communications for vehicle control as Du discloses but also include the vehicle maneuvering as taught by Jacobus, with a motivation of creating a more robust system that allows the information collected to be used to efficiently and safely maneuver a vehicle. Additionally, the claimed invention is merely a combination of old, well known elements vehicle control and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that the results of the combination would have been predictable.
Regarding claim 25:
With respect to claim 25, all limitations have been analyzed in view of claim 10 and it has been determined that claim 25 does not teach or define any other new limitations beyond those recited in claim 10 therefore, claim 25 is also rejected over the same rationale as claim 10.
Regarding claim 13:
Du 
wherein the message comprises a Basic Safety Message as defined by the Society of Automotive Engineers (SAE) or a Collective Perception Message as defined by the European Telecommunications Standards Institute (ETSI); (see at least [0051])
Regarding claim 28:
With respect to claim 28, all limitations have been analyzed in view of claim 13 and it has been determined that claim 28 does not teach or define any other new limitations beyond those recited in claim 13 therefore, claim 28 is also rejected over the same rationale as claim 13.
Regarding claim 14:
Du discloses:
wherein the IE is includes as a DF DetectedObject in the Basic Safety Message or as a Perceived Object Container in the Collective Perception Message; (see at least [0051])
Regarding claim 29:
With respect to claim 29, all limitations have been analyzed in view of claim 14 and it has been determined that claim 29 does not teach or define any other new limitations beyond those recited in claim 14 therefore, claim 29 is also rejected over the same rationale as claim 14.
Regarding claim 23:
While Du discloses:
the one or more processing units are further configured to obtain sensor information from one or more sensor inputs; (see at least [0033], [0045], and [0055])
Du does not specifically state vehicle maneuvering, however, Jacobus discloses:
the one or more processing units are further configured to base the determination of the maneuver for the receiving vehicle on the sensor information; (see at least [0010])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Jacobus into the invention of Du to not Du discloses but also include the vehicle maneuvering as taught by Jacobus, with a motivation of creating a more robust system that allows the information collected to be used to efficiently and safely maneuver a vehicle. Additionally, the claimed invention is merely a combination of old, well known elements vehicle control and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that the results of the combination would have been predictable.
Claim(s) 11, 15, 26, and 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Du et al. (US2019/0051168), hereinafter Du, in view of Modica et al. (US20170358204), hereinafter Modica, in further view of Jacobus et al. (US2019/0088148), hereinafter Jacobus, and further in view of Strickland et al. (US2015/0035685), hereinafter Strickland.
Regarding claim 11:
While Du discloses V2X communications for vehicle control, Du does not specifically state vehicle maneuvering and data analysis, however Strickland teaches:
wherein the vehicle information comprises: information regarding a current state of the receiving vehicle, information regarding an intended maneuver of the receiving vehicle, or information regarding a current motion state of the receiving vehicle, or any combination thereof; (see at least [0083]-[0087])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Strickland into the invention of Du to not only include the V2X communications for vehicle control as Du discloses but also include the vehicle maneuvering and data analysis as taught by Strickland, with a motivation of creating a more robust system that allows the information collected to be used to efficiently and safely 
Regarding claim 26:
With respect to claim 26, all limitations have been analyzed in view of claim 11 and it has been determined that claim 26 does not teach or define any other new limitations beyond those recited in claim 11 therefore, claim 26 is also rejected over the same rationale as claim 11.
Regarding claim 15:
While Du discloses V2X communications for vehicle control, Du does not specifically state vehicle maneuvering and data analysis, however Strickland teaches:
wherein determining the maneuver for the receiving vehicle is further based on one or more objects, vehicles, or both, detected by one or more sensors of the receiving vehicle; (see at least [0083])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Strickland into the invention of Du to not only include the V2X communications for vehicle control as Du discloses but also include the vehicle maneuvering and data analysis as taught by Strickland, with a motivation of creating a more robust system that allows the information collected to be used to efficiently and safely maneuver a vehicle. Additionally, the claimed invention is merely a combination of old, well known elements vehicle control and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art before the 
Regarding claim 30:
With respect to claim 30, all limitations have been analyzed in view of claim 15 and it has been determined that claim 30 does not teach or define any other new limitations beyond those recited in claim 15 therefore, claim 30 is also rejected over the same rationale as claim 15.
Prior Art (Not relied upon)
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure can be found in the attached form 892.
Patel et al. (US20190049948) discloses of a method of switching between autonomous control and remote control of a vehicle and can process maneuvering parameters of the vehicle.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Divya A Patel whose telephone number is (571)272-6095. The examiner can normally be reached Monday-Thursday 8PM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on (571)272-2706. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DIVYA A PATEL/Examiner, Art Unit 3669                                                                                                                                                                                                        
/JESS WHITTINGTON/Examiner, Art Unit 3669